DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 20-21, and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 15 has been amended to require “a band in the range from 1 eV to 4 eV”. There is no support in the Specification for this general band range at any condition. Examiner notes support in the published Specification (US 2019/0002340) for the range of a band gap of 1 eV to 4 eV ‘without illumination’ (para 0027), ‘in un-illumination conditions’ (para 0040), or ‘in the un-illuminated state (original claim 3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 20-21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mongstad (Transparent yttrium hydride thin films prepared by reactive sputtering), as evidenced by Tchakarov et al (US Patent No. 9,099,673).
NOTE: The phrase ‘physical vapor deposition technique’ has been limited to being interpreted as ‘sputtering’ as is consistent with the Specification.
With respect to claim 15, Mongstad discloses a method for producing a transparent photochromic metal hydride device (such as solar cells) comprising using 3 or YH2 (3. Results and discussion; 3.2 Structural properties), meaning the photochromic yttrium hydride layer has a hydrogen concentration of about 2-3 atoms of hydrogen per 1 atom of yttrium.
With respect to claim 20, Mongstad further discloses that controlling differing concentrations of both oxygen and hydrogen affect properties of transparency, conductivity, and photodarkening in the photochromic yttrium hydride layer (Figs. 1-3; 3. Results and discussion; 3.3 Oxygen content in samples).
With respect to claim 21, Mongstad further discloses the photochromic yttrium hydride layer is doped with 5 at% of oxygen (3.3 Oxygen content in samples), with 95 at% then being the yttrium hydride (YHx) (2. Experimental methods), with ‘x’ being about 2, common) or about 3 (YH3) as discussed above for claim 1 (1. Introduction), with either resulting in yttrium having a concentration larger than the 5 at% of oxygen.
With respect to claim 23, Mongstad further discloses the essentially hydrogen-impermeable transparent substrate is of glass or quartz (Suprasil) (2. Experimental methods), which is considered to be at least essentially impermeable to water.
With respect to claim 24 and 25, Mongstad further discloses that when the transparent capping layer is Mo, the Mo does not react with the photochromic yttrium hydride layer including oxygen (3.3 Oxygen content in samples), and thus the Mo is considered to act as a diffusion barrier.
With respect to claims 28 and 29, Mongstad further discloses the transparent capping layer of Mo has maintained transparency below thicknesses of 150 nm (3.3 Oxygen content samples), and thus the transparent capping layer is considered to act as an anti-reflection coating. Mongstad also discloses that the transparent capping layer is on the substrate of glass or quartz for use as a window exposable to air (Fig. 1), with the air (which comprises oxygen and nitrogen) expectantly forming a thin coating of oxide, nitride, or oxynitride (from the air) on the transparent capping layer of Mo.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mongstad (Transparent yttrium hydride thin films prepared by reactive sputtering) as applied to claim 15 above, and further in view of Soon et al (US 2016/0202402).
With respect to claims 26 and 27, the reference is cited as discussed for claim 16. However Mongstad is limited in that while the photochromic yttrium hydride layer that is applied onto the substrate of glass or quartz is used in solar cells (abstract; 1. Introduction; 2. Experimental methods), applying a transparent or partially transparent layer between the photochromic yttrium hydride layer and substrate is not specifically suggested.
Soon teaches photochromic solar control films that comprise yttrium hydride on a substrate of glass (abstract; col. 4, lines 21-23; col. 6, lines 49-63), with fig. 2 depicting the substrate [20] has a photochromic layer [60] of the yttrium hydride applied, with a solar control layer [40] that is transparent between the substrate [20] and photochromic layer [60] (col. 4, lines 24-26), wherein the solar control layer [40] is silver (col. 4, lines 48-53), with silver unreactive (and therefore impermeable) to water, and also considered to be impermeable to oxygen and hydrogen. Soon also teaches that the solar control layer (i.e. capping layer) can be integrated (i.e. embedded) with the photochromic layer of yttrium hydride (col. 7, lines 35-41 and 52-65), and therefore the capping layer of the silver has embedded yttrium hydride material (which encompasses particles and/or segments of yttrium hydride) of the photochromic layer. Soon cites the advantage of the solar control layer as providing variable performance in response to ultraviolet light (col. 1, lines 15-19).


Response to Arguments
Applicant’s Remarks on p. 5-6 filed 9/1/2021 are addressed below.

112 Rejections
Claim 15 has been amended to require ‘a band gap in a range from 1 eV to 4 eV’; this previous 2nd paragraph rejection is withdrawn.
Claims 16 and 19 have been canceled; these previous 2nd paragraph rejections are moot.

102 Rejections
On p. 5-6, Applicant argues that Mongstad does not teach a transparent photochromic metal hydride device since the capping layer of Mo is not transparent.
The Examiner respectfully disagrees. While Applicant argues that Mongstad teaches ‘the optically transparent state was only seen with the Mo capping layer’ only refers to the film of yttrium hydride and not the device, this teaching by Mongstad does not necessarily mean that the device itself (glass substrate, yttrium hydride film, and Mo capping layer) is not transparent (as argued by Applicant). This is further evidenced by Mongstad teaching “The Mo cap layer did not react with the sample, and from samples 

103 Rejections
All other arguments on p. 6 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.

Double Patenting Rejections
A Terminal Disclaimer was filed on 9/1/2021 and approved on 9/2/2021; this rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794